[ex102johnkunzindemnifica001.jpg]
−1− INDEMNIFICATION AGREEMENT FOR JOHN E. KUNZ THIS INDEMNIFICATION AGREEMENT
(this “Agreement”) is effective as of October 2, 2017, by and between U.S.
Concrete, Inc., a Delaware corporation (the “Company”), and John E. Kunz
(“Indemnitee”). Highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of corporations. The Board of Directors of the
Company (the “Board”) has determined that, in order to attract and retain
qualified individuals, the Company will maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of that insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Board believes that, given
current market conditions and trends, that insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers and other persons in service to corporations or business
enterprises increasingly are being subjected to expensive and time-consuming
litigation relating to, among other matters, matters that traditionally would
have been brought only against the corporation or business enterprise itself.
The uncertainties relating to liability insurance and to indemnification have
increased the difficulty of attracting and retaining those persons, and the
Board has determined that (i) this increased difficulty is detrimental to the
best interests of the Company’s stockholders and that the Company should act to
assure those persons that there will be increased certainty of such protection
in the future and (ii) it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify those persons to the fullest
extent applicable law permits so that they will serve or continue to serve the
Company free from undue concern that they will not be so indemnified. The Third
Amended and Restated Bylaws (“Bylaws”) of the Company require indemnification of
the officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the Delaware General Corporation Law (“DGCL”). The
Bylaws and the DGCL expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the board of directors, officers
and other persons with respect to indemnification. This Agreement is a
supplement to and in furtherance of the Bylaws of the Company and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica002.jpg]
−2− The Indemnitee may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified. NOW, THEREFORE, in consideration of the premises and the
covenants herein, the parties to this Agreement agree as follows: Section 1.
Services by Indemnitee. Indemnitee agrees to serve as an officer of the Company
and, as mutually agreed by Indemnitee and the Company, as a director, officer,
trustee, general partner, managing member, employee, agent or fiduciary of other
corporations, limited liability companies, partnerships, joint ventures, trusts
or other enterprises (including, without limitation, employee benefit plans)
(each, an “Enterprise”). Indemnitee may at any time and for any reason resign
from any such position (subject to any other contractual obligation or any
obligation applicable law imposes), in which event the Company will have no
obligation under this Agreement to continue Indemnitee in that position. This
Agreement is not and is not to be construed as an employment contract between
the Company (or any of its subsidiaries) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Company (or any of
its subsidiaries), other applicable formal severance policies duly adopted by
the Board or, with respect to service as a director of the Company, by the
Company’s Amended and Restated Certificate of Incorporation, Bylaws and the
DGCL. The foregoing notwithstanding, subject to Section 12, this Agreement will
continue in force after Indemnitee has ceased to serve as an officer or director
of the Company and no longer serves at the request of the Company as a director,
officer, employee, agent or fiduciary of any other Enterprise. Section 2.
Indemnification—General. The Company will indemnify, and advance Expenses (as
hereinafter defined) to, Indemnitee (i) as this Agreement permits and (ii)
(subject to the provisions hereof) to the fullest extent applicable law in
effect on the date hereof and as amended from time to time permits. The rights
the preceding sentence provide to Indemnitee will include, but will not be
limited to, the rights the other Sections hereof set forth. Section 3.
Proceedings Other Than by or in the Right of the Company. Indemnitee will be
entitled to the rights of indemnification this Section 3 provides if, by reason
of his Corporate Status, he is, or is threatened to be made, a party to or a
participant in any threatened, pending or completed Proceeding (as hereinafter
defined), other than a Proceeding by or in the right of the Company. Pursuant to
this Section 3, the Company will indemnify Indemnitee against, and will hold
Indemnitee harmless from and in respect of, all Expenses, judgments, penalties,
fines (including excise taxes) and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of those Expenses, judgments, fines, penalties or amounts paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with that Proceeding or any claim, issue or matter



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica003.jpg]
−3− therein, if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful. Section 4. Proceedings by or in the Right of the Company. Indemnitee
will be entitled to the rights of indemnification this Section 4 provides if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or a participant (as a witness or otherwise) in any threatened, pending or
completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, the Company will indemnify
Indemnitee against, and will hold Indemnitee harmless from and in respect of,
all Expenses actually and reasonably incurred by him or on his behalf in
connection with that Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that no indemnification against those Expenses will
be made in respect of any claim, issue or matter in that Proceeding as to which
Indemnitee has been adjudged to be liable to the Company unless and to the
extent that the Court of Chancery, or the court in which that Proceeding has
been brought or is pending, determines that despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification. Section 5. Indemnification for
Expenses of a Party Who Is Wholly or Partly Successful. Notwithstanding any
other provision hereof, to the extent that Indemnitee is, by reason of his
Corporate Status, a party to (or a participant in) and is successful, on the
merits or otherwise, in defense of any Proceeding, the Company will indemnify
him against all Expenses actually and reasonably incurred by him or on his
behalf in connection therewith. If Indemnitee is not wholly successful in
defense of any Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in that Proceeding, the
Company will indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section 5 and without limitation,
the termination of any claim, issue or matter in any Proceeding by dismissal,
with or without prejudice, will be deemed to be a successful result as to that
claim, issue or matter. Section 6. Indemnification for Expenses as a Witness.
Notwithstanding any other provision hereof, to the extent that Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, the Company will indemnify him against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. Section 7.
Advancement of Expenses. The Company will advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
10 business days after the Company receives a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of that Proceeding. Each such statement must
reasonably evidence the Expenses incurred by or on behalf of Indemnitee and
include or be preceded or accompanied by an undertaking by or on



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica004.jpg]
−4− behalf of Indemnitee to repay any Expenses advanced if it ultimately is
determined that Indemnitee is not entitled to be indemnified by the Company
against those Expenses. The Company will accept any such undertaking and advance
such Expenses without reference to the financial ability of Indemnitee to make
repayment, and without regard to Indemnitee’s ultimate entitlement to
indemnification under other provisions of this Agreement. Section 8. Procedure
for Determination of Entitlement to Indemnification. (a) Within thirty (30) days
after the actual receipt by Indemnitee of notice that he is a party to or a
participant (as a witness or otherwise) in any Proceeding, Indemnitee shall
submit to the Company a written notice identifying the Proceeding. The omission
by the Indemnitee to notify the Company will not relieve the Company from any
liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement only to the extent the Company can
establish that such omission to notify resulted in actual prejudice to the
Company. (b) Indemnitee shall thereafter deliver to the Company a written
application to indemnify Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his sole discretion. Following such a written
application for indemnification by Indemnitee, the Indemnitee's entitlement to
indemnification shall be determined according to Section 8(c) of this Agreement.
(c) On written request by Indemnitee for indemnification pursuant to Section
8(b), a determination, if applicable law requires, with respect to Indemnitee’s
entitlement thereto will be made in the specific case: (i) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, or
(ii) if so requested by the Indemnitee in his sole discretion by an Independent
Counsel in a written opinion to the Board, a copy of which will be delivered to
Indemnitee. If it is so determined that Indemnitee is entitled to
indemnification hereunder, the Company will: (i) within 10 business days after
that determination pay to Indemnitee all amounts theretofore incurred by or on
behalf of Indemnitee in respect of which Indemnitee is entitled to that
indemnification by reason of that determination; and (ii) thereafter on written
request by Indemnitee, pay to Indemnitee within 10 business days after that
request such additional amounts theretofore incurred by or on behalf of
Indemnitee in respect of which Indemnitee is entitled to that indemnification by
reason of that determination. Indemnitee will cooperate with the person, persons
or entity making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity on reasonable advance request any documentation or information
which is (i) not privileged or otherwise protected from disclosure, (ii)
reasonably available to Indemnitee and (iii) reasonably necessary to that
determination. The Company will bear all costs and expenses (including
attorneys’ fees and disbursements) Indemnitee incurs in so cooperating
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica005.jpg]
−5− (d) If an Independent Counsel is to make the determination of entitlement to
indemnification pursuant to Section 8(c), the Independent Counsel will be
selected as this Section 8(d) provides. If a Change of Control has not occurred,
the Board will select the Independent Counsel, and the Company will give written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected. If a Change of Control has occurred, Indemnitee will select the
Independent Counsel (unless Indemnitee requests that the Board make the
selection, in which event the preceding sentence will apply), and Indemnitee
will give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within 10 business days after the written notice of
selection has been given, deliver to the Company or to Indemnitee, as the case
may be, a written objection to the selection; provided, however, that any such
objection may be asserted only on the ground that the Independent Counsel so
selected is not an “Independent Counsel” as Section 21 defines that term, and
the objection must set forth with particularity the factual basis for that
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If any such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until that objection is withdrawn or a court of competent
jurisdiction has determined that objection is without merit. If (i) an
Independent Counsel is to make the determination of entitlement to
indemnification pursuant to Section 8(c) and (ii) within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a), no Independent Counsel has been selected and not objected to,
either the Company or Indemnitee may petition the Court of Chancery or other
court of competent jurisdiction for resolution of any objection that has been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the petitioned court or by such other person as the petitioned court
designates, and the person with respect to whom all objections are so resolved
or the person so appointed will act as the Independent Counsel under Section
8(c). The Company will pay any and all reasonable and documented fees and
expenses the Independent Counsel incurs in connection with acting pursuant to
Section 8(c), and the Company will pay all reasonable and documented fees and
expenses incident to the procedures this Section 8(d) sets forth, regardless of
the manner in which the Independent Counsel is selected or appointed. If (i) the
Independent Counsel selected or appointed pursuant to this Section 8(d) does not
make any determination respecting Indemnitee’s entitlement to indemnification
hereunder within 45 days after the Company receives a written request therefor
and (ii) any judicial proceeding or arbitration pursuant to Section 10(a) is
then commenced, that Independent Counsel will be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Section 9. Presumptions and Effect of
Certain Proceedings. (a) In making a determination with respect to entitlement
to indemnification hereunder, the person, persons or entity making that
determination must presume that Indemnitee is entitled to indemnification
hereunder if Indemnitee has submitted a request for indemnification in
accordance with Section 8(a), and the Company will have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica006.jpg]
−6− determination contrary to that presumption. Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct. (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or on a plea of nolo
contendere or its equivalent, will not (except as this Agreement otherwise
expressly provides) of itself adversely affect the right of Indemnitee to
indemnification hereunder or create a presumption that Indemnitee did not act in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful. (c)
Any action Indemnitee takes or omits to take in connection with any employee
benefit plan will, if taken or omitted in good faith by Indemnitee and in a
manner Indemnitee reasonably believed to be in the interest of the participants
in or beneficiaries of that plan, be deemed to have been taken or omitted in a
manner “not opposed to the best interests of the Company” for all purposes
hereof. (d) Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee's
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected by the Enterprise. The provisions of this Section 9(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement. (e) Actions of
Others. The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. Section 10. Remedies of
Indemnitee. (a) In the event that (i) a determination is made pursuant to
Section 8 that Indemnitee is not entitled to indemnification hereunder, (ii)
advancement of Expenses is not timely made pursuant to Section 7, (iii) no
determination as to Indemnitee’s entitlement to indemnification shall have been
made pursuant to Section 8(c) of this Agreement hereunder, or that determination
shall not have been made within 45 days after receipt by the Company of the



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica007.jpg]
−7− request for that indemnification, (iv) payment of indemnification is not
made pursuant to Section 5 or 6 within 10 business days after receipt by the
Company of a written request therefor or (v) payment of indemnification pursuant
to Section 8(c) is not made timely, Indemnitee will be entitled to an
adjudication from the Court of Chancery of his entitlement to that
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Indemnitee must commence any such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence that proceeding pursuant to
this Section 10(a); provided, however, that this sentence will not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5. (b) If a determination has been made pursuant to Section 8(c) that
Indemnitee is not entitled to indemnification hereunder, any judicial proceeding
or arbitration commenced pursuant to this Section 10 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee will
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 10, the Company
will have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 8(c) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 10, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 7 until a final determination is made with respect
to Indemnitee's entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed). (c) If a determination has been made pursuant to
Section 8(c) that Indemnitee is entitled to indemnification hereunder, the
Company will be bound by that determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
Indemnitee of a material fact, or an omission by Indemnitee of a material fact
necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. (d) If Indemnitee, pursuant to this
Section 10, seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee will be entitled to recover from the Company, and will be indemnified
by the Company against, any and all expenses (of the types described in the
definition of Expenses in Section 21) actually and reasonably incurred by him in
that judicial adjudication or arbitration, but only if he prevails therein. If
it is determined in that judicial adjudication or arbitration that Indemnitee is
entitled to receive part of, but not all, the indemnification or advancement of
expenses sought, the Expenses incurred by Indemnitee in connection with that
judicial adjudication or arbitration will be appropriately prorated between
those in respect of which this Section 10(d) entitles Indemnitee to
indemnification and those Indemnitee must bear.



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica008.jpg]
−8− (e) The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. (f) The Company shall indemnify
Indemnitee to the fullest extent permitted by law against all Expenses and, if
requested by Indemnitee, shall (within ten (10) business days after the
Company's receipt of such written request) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any judicial proceeding or
arbitration brought by Indemnitee for (i) indemnification or advances of
Expenses by the Company under this Agreement or any other agreement or provision
of the Company's Amended and Restated Certificate of Incorporation or Bylaws now
or hereafter in effect or (ii) recovery or advances under any insurance policy
maintained by the Company or any of its subsidiaries for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance or insurance recovery, as the case may
be. Section 11. Non-exclusivity; Survival of Rights; Insurance; Subrogation. (a)
The rights to indemnification and advancement of Expenses this Agreement
provides are not and will not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
Amended and Restated Certificate of Incorporation, the Company’s Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or termination of this Agreement or any provision hereof
will limit or restrict any right of Indemnitee hereunder in respect of any
action Indemnitee has taken or omitted in him Corporate Status prior to that
amendment, alteration or termination. To the extent that a change in Delaware
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under this Agreement, it is the
intent and agreement of the parties hereto that Indemnitee will enjoy by this
Agreement the greater benefits that change affords. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy. (b) The Company will maintain in effect during the entire
period for which the Company is obligated to indemnify Indemnitee under this
Agreement (subject to appropriate cost considerations), an insurance policy or
policies providing liability insurance for directors, officers and employees of
the Company or of any other Enterprise that any such person serves at the
request of the Company. Indemnitee will be covered by any such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such person under such policy or policies. If, at the
time the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the Company
has director and officer liability insurance in effect, the Company shall



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica009.jpg]
−9− give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. (c) The Company will not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable (or
for which advancement is provided hereunder) hereunder if and to the extent that
Indemnitee has otherwise actually received that payment or obtained the entire
benefit therefrom under any insurance policy, contract, agreement or otherwise.
(d) If the Company makes any payment hereunder, it will be subrogated to the
extent of that payment to all the rights of recovery of Indemnitee, who will
execute all papers required and take all action necessary to secure those
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce those rights. (e) The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee with respect to
Indemnitee’s service at the request of the Company as a director, officer,
employee, agent or fiduciary of any other Enterprise will be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
Expenses from that other Enterprise. Section 12. Duration of Agreement. This
Agreement will continue until and terminate on the later of: (i) 10 years after
the date that Indemnitee has ceased to serve as a director or officer of the
Company or as a director, officer, trustee, partner, managing partner, employee,
agent or fiduciary of any other Enterprise that Indemnitee served on behalf of
the Company at the request of the Company; or (ii) one year after the final
termination of any Proceeding (including any rights of appeal thereto) then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 relating thereto including any rights of appeal of any
Section 10 Proceeding. This Agreement will be binding on the Company and its
successors and assigns and will inure to the benefit of Indemnitee and his
spouse (if Indemnitee resides in Texas or another community property state),
heirs, executors and administrators. Section 13. Severability. If any provision
or provisions of this Agreement is or are invalid, illegal or unenforceable for
any reason whatsoever: (i) the validity, legality and enforceability of the
remaining provisions hereof (including, without limitation, each portion of any
Section containing any such invalid, illegal or unenforceable provision which is
not itself invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby; (ii) such provision or provisions will be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (iii) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any Section containing any such invalid, illegal or unenforceable provision
which is not itself



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica010.jpg]
−10− invalid, illegal or unenforceable) will be construed so as to give effect
to the intent manifested thereby. Section 14. Exception to Right of
Indemnification or Advancement of Expenses. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee: (a) for
which payment has actually been received by or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount actually received under any insurance policy or other
indemnity provision; or (b) for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law; (c) except as otherwise provided in Sections
10(d) - (f) hereof, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; (d) for reimbursement to the
Company of any bonus or other incentive-based or equity-based compensation or of
any profits realized by Indemnitee from the sale of securities of the Company,
in each case as required under the Exchange Act; or (e) in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, severance, consulting or similar agreements the Indemnitee may be a
party to with the Company, or any subsidiary of the Company. Section 15.
Enforcement and Binding Effect. (a) The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company. (b) This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica011.jpg]
−11− understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof. Section 16. Settlement. Notwithstanding
any other provision of this Agreement, the Company shall have no obligation to
indemnify Indemnitee under the Agreement for amounts paid in settlement of any
action, suit or proceeding without the Company’s written consent, which shall
not be unreasonably withheld. Section 17. Joint Liability. (a) The Company shall
not, without Indemnitee’s prior written consent, enter into any settlement of
any Proceeding in which the Company is or is alleged to be jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.
(b) The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee. Section 18. Identical Counterparts. This Agreement may
be executed in one or more counterparts, each of which will for all purposes be
deemed to be an original but all of which together will constitute one and the
same agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement. Section 19. Headings. The headings of the Sections hereof are
inserted for convenience only and do not and will not be deemed to constitute
part of this Agreement or to affect the construction thereof. Section 20.
Security. To the extent requested by Indemnitee and approved by the Board, the
Company may at any time and from time to time provide security to Indemnitee for
the Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Section 21. Definitions. For purposes of this
Agreement: “Acquiring Person” means any Person who or which, together with all
its Affiliates and Associates, is or are the Beneficial Owner of 50% or more of
the shares of Common Stock then outstanding, but does not include any Exempt
Person; provided, however, that a Person will not be or become an Acquiring
Person if that Person, together with its Affiliates and Associates, becomes the
Beneficial Owner of 50% or more of the shares of Common Stock then outstanding
solely as a result of a reduction in the number of shares of Common Stock
outstanding which results from the Company’s direct or indirect repurchase of



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica012.jpg]
−12− Common Stock, unless and until such time as that Person or any Affiliate or
Associate of that Person purchases or otherwise becomes the Beneficial Owner of
additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or any other Person (or Persons) who is (or
collectively are) the Beneficial Owner of shares of Common Stock constituting 1%
or more of the then outstanding shares of Common Stock becomes an Affiliate or
Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the Beneficial Owner of 50%
or more of the shares of Common Stock then outstanding. “Affiliate” has the
meaning Exchange Act Rule 12b-2 specifies. “Associate” means, with reference to
any Person, (i) any corporation, firm, partnership, limited liability company,
association, unincorporated organization or other entity (other than the Company
or a subsidiary of the Company) of which that Person is an officer or general
partner (or officer or general partner of a general partner) or is, directly or
indirectly, the Beneficial Owner of 10% or more of any class of its equity
securities or interests, (ii) any trust or other estate in which that Person has
a substantial beneficial interest or for or of which that Person serves as
trustee or in a similar fiduciary capacity and (iii) any relative or spouse of
that Person, or any relative of that spouse, who has the same home as that
Person. A specified Person is deemed the “Beneficial Owner” of, and is deemed to
“beneficially own,” any securities: (i) of which that Person or any of that
Person’s Affiliates or Associates, directly or indirectly, is the “beneficial
owner” (as determined pursuant to Exchange Act Rule 13d-3) or otherwise has the
right to vote or dispose of, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person will
not be deemed the “Beneficial Owner” of, or to “beneficially own,” any security
under this subparagraph (i) as a result of an agreement, arrangement or
understanding to vote that security if that agreement, arrangement or
understanding: (A) arises solely from a revocable proxy or consent given in
response to a public (that is, not including a solicitation exempted by Exchange
Act Rule 14a-2(b)(2)) proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act; and (B) is not
then reportable by that Person on Exchange Act Schedule 13D (or any comparable
or successor report); (ii) which that Person or any of that Person’s Affiliates
or Associates, directly or indirectly, has the right or obligation to acquire
(whether that right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or on the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a Person will not be deemed the
“Beneficial Owner” of, or to “beneficially own,” securities tendered pursuant to
a tender or exchange offer made by that Person or any of that Person’s
Affiliates or Associates until those tendered securities are accepted for
purchase or exchange; or



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica013.jpg]
−13− (iii) which are beneficially owned, directly or indirectly, by (A) any
other Person (or any Affiliate or Associate thereof) with which the specified
Person or any of the specified Person’s Affiliates or Associates has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy or
consent as described in the proviso to subparagraph (i) of this definition) or
disposing of any voting securities of the Company or (B) any group (as Exchange
Act Rule 13d- 5(b) uses that term) of which that specified Person is a member;
provided, however, that nothing in this definition will cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that Person acquires through its
participation in good faith in a firm commitment underwriting (including,
without limitation, securities acquired pursuant to stabilizing transactions to
facilitate a public offering in accordance with Exchange Act Regulation M or to
cover overallotments created in connection with a public offering) until the
expiration of 40 days after the date of that acquisition. For purposes of this
definition, “voting” a security includes voting, granting a proxy, acting by
consent, making a request or demand relating to corporate action (including,
without limitation, calling a stockholder meeting) or otherwise giving an
authorization (within the meaning of Section 14(a) of the Exchange Act) in
respect of that security. “Change of Control” means the occurrence of any of the
following events that occurs after the date of this Agreement: (i) any Person
becomes an Acquiring Person; (ii) at any time the then Continuing Directors
cease to constitute a majority of the members of the Board; (iii) a merger of
the Company with or into, or a sale by the Company of its properties and assets
substantially as an entirety to, another Person occurs and, immediately after
that occurrence, any Person, other than an Exempt Person, together with all
Affiliates and Associates of that Person (other than Exempt Persons), will be
the Beneficial Owner of 50% or more of the total voting power of the then
outstanding Voting Shares of the Person surviving that transaction (in the case
or a merger or consolidation) or the Person acquiring those properties and
assets substantially as an entirety unless that Person, together with all its
Affiliates and Associates, was the Beneficial Owner of 50% or more of the shares
of Common Stock outstanding prior to that transaction; (iv) the approval by the
stockholders of the Company of a complete liquidation of the Company or an
agreement or series of agreements for the sale or disposition by the Company of
all or substantially all of the Company's assets; or (v) occurs any other event
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement. “Common Stock”
means (i) the common stock, par value $.001 per share, of the Company and (ii)
any other class of capital stock of the Company which is (A) except for less
voting rights, identical to the common stock clause (i) of this definition
describes and (B) convertible into that common stock on a share for share basis
on the occurrence of a Change of Control.



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica014.jpg]
−14− “Continuing Director” means at any time any individual who then (i) is a
member of the Board and was a member of the Board as of September 1, 2010 or
whose nomination for him first election, or that first election, to the Board
following that date was recommended or approved by a majority of the then
Continuing Directors (acting separately or as a part of any action taken by the
Board or any committee thereof) and (ii) is not an Acquiring Person, an
Affiliate or Associate of an Acquiring Person or a nominee or representative of
an Acquiring Person or of any such Affiliate or Associate. “Corporate Status”
describes the status of a natural person who is or was a director, officer,
trustee, general partner, managing member, employee or agent of the Company or
of any other Enterprise, provided that person is or was serving in that capacity
at the request of the Company. For purposes of this Agreement, “serving at the
request of the Company” includes any service by Indemnitee which imposes duties
on, or involves services by, Indemnitee with respect to any employee benefit
plan or its participants or beneficiaries. “Court of Chancery” means the Court
of Chancery of the State of Delaware. “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee hereunder. “Exchange Act” means
the Securities Exchange Act of 1934, as amended. “Exempt Person” means: (i)(A)
the Company, any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company and (B) any Person organized,
appointed or established by the Company for or pursuant to the terms of any such
plan or for the purpose of funding any such plan or funding other employee
benefits for employees of the Company or any subsidiary of the Company; and (ii)
Indemnitee, any Affiliate or Associate of Indemnitee or any group (as Exchange
Act Rule 13d-5(b) uses that term) of which Indemnitee or any Affiliate or
Associate of Indemnitee is a member. “Expenses” include all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding and all interest or finance charges
attributable to any thereof. Should any payments by the Company under this
Agreement be determined to be subject to any federal, state or local income or
excise tax, “Expenses” also will include such amounts as are necessary to place
Indemnitee in the same after-tax position (after giving effect to all applicable
taxes) he would have been in had no such tax been determined to apply to those
payments. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica015.jpg]
−15− amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee. “Independent Counsel” means a law firm, or a member of
a law firm, that or who is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company, its affiliates or Indemnitee in any matter material to any such
party; or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” does not include at any time any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. “Person” means any natural
person, sole proprietorship, corporation, partnership of any kind having a
separate legal status, limited liability company, business trust, unincorporated
organization or association, mutual company, joint stock company, joint venture,
estate, trust, union or employee organization or governmental authority.
“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of the fact that Indemnitee
is or was a director or officer of the Company, by reason of any action taken by
him or of any action on his part while acting as director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement. “Voting Shares” means: (i) in the case of any
corporation, stock of that corporation of the class or classes having general
voting power under ordinary circumstances to elect a majority of that
corporation’s board of directors; and (ii) in the case of any other entity,
equity interests of the class or classes having general voting power under
ordinary circumstances equivalent to the Voting Shares of a corporation. Section
22. Modification and Waiver. No supplement to or modification or amendment of
this Agreement will be binding unless executed in writing by both parties
hereto. No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provisions hereof (whether or not
similar), nor will any such waiver constitute a continuing waiver. Section 23.
Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing on being served with any summons, citation, subpoena, complaint,



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica016.jpg]
−16− indictment, information or other document relating to any Proceeding or
matter which may be subject to indemnification or advancement of Expenses
hereunder; provided, however, a failure to give that notice will not deprive
Indemnitee of his rights to indemnification and advancement of Expenses
hereunder unless the Company is actually and materially prejudiced thereby.
Section 24. Notices. All notices, requests, demands and other communications
hereunder must be in writing and will be deemed delivered and received (i) if
personally delivered or if delivered by telex, telegram, facsimile or courier
service, when actually received by the party to whom the notice or communication
is sent or (ii) if delivered by mail (whether actually received or not), at the
close of business on the third business day in the city in which the Company’s
principal executive office is located next following the day when placed in the
mail, postage prepaid, certified or registered, addressed to the appropriate
party at the address of that party set forth below (or at such other address as
that party may designate by written notice to the other party in accordance
herewith): (a) If to Indemnitee, to: John E. Kunz 1230 Kajer Lane Lake Forest,
IL 60045 (b) If to the Company, to: U.S. Concrete, Inc. 331 N. Main Street
Euless, Texas 76039 Attention: William J. Sandbrook Section 25. Contribution. To
the fullest extent applicable law permits, if the indemnification provided for
in this Agreement is held by a court of competent jurisdiction to be unavailable
to Indemnitee in whole or in part, the Company, in lieu of indemnifying
Indemnitee, will contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all the circumstances of that Proceeding in order to
reflect: (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to that Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s); provided, that, without limiting the generality of the
foregoing, such contribution shall not be required where such holding by the
court is due to the failure of the Indemnitee to meet the standard of conduct
set forth in Sections 3 or 4 hereof or any limitation on indemnification set
forth in Sections 14 or 16 hereof. Section 26. Governing Law; Submission to
Jurisdiction. This Agreement and the legal relations among the parties will be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration Indemnitee commences pursuant to Section 10(a), the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or



--------------------------------------------------------------------------------



 
[ex102johnkunzindemnifica017.jpg]
−17− proceeding arising out of or in connection with this Agreement will be
brought only in the Court of Chancery and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Court of Chancery and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Court of
Chancery has been brought in an improper or otherwise inconvenient forum.
Section 27. Miscellaneous. Use of one gender herein includes usage of each other
gender where appropriate. This Agreement uses the words “herein,” “hereof” and
words of similar import to refer to this Agreement as a whole and not to any
provision of this Agreement, and the word “Section” refers to a Section of this
Agreement, unless otherwise specified. IN WITNESS WHEREOF, the parties hereto
have executed this Agreement on the day and year first above written. ATTEST:
U.S. CONCRETE, INC. By: /s/ Juanita Camp By: /s/ Mark B. Peabody Print Name:
Juanita Camp Name: Mark B. Peabody Title: Vice President, Human Resources
ATTEST: JOHN E. KUNZ By: /s/ Juanita Camp /s/ John E. Kunz Print Name: Juanita
Camp



--------------------------------------------------------------------------------



 